Title: To George Washington from La Luzerne, 12 September 1784
From: La Luzerne, Anne-César, chevalier de
To: Washington, George



Sir.
Paris September 12th 1784.

I flatter myself that the distance in which I live now from you has not lessened the esteem and Confidence with which you have been constantly pleased to honor me. I should think myself very fortunate if the future incidents of my Life could afford me an opportunity to receive new proofs of your Kindness and of your Friendship.
The first moments I passed with my Countrymen were employed in remembring the great events which have rendered your Excellency as dear to the French Nation as to your Fellow Citizens. The King, the Queen and the King’s Brothers expressed their desire to be acquainted with the circumstances of a Life which has so much contributed to the liberty of your Country to whom we are sincerely attached. You may judge by this how happy these Princes would be to see you for some time at their Court. They wished that I would give them in this respect motives of greater expectation than those to which you

have been pleased to authorise me and I really felt some pain to have it not in my power to gratify their anxiety.
I suppose that you receive too exactly the current European news as to render it necessary for me to entertain you of public affairs. Peace and tranquillity seem to be perfectly established, the Eastern troubles are appeased at least for some time and I hope that we shall enjoy the fruits of the auspicious peace to which Your ability has so much contributed. England alone could interrupt this happy State of affairs but the interior dissensions in which she is involved must necessarily limit her ambition and I see in this moment no danger from her side.
I have met here with several of the French Officers who have served under your command. Their respect and esteem for you is unbounded. Their satisfaction would be perfect if they could see you in their Country. These are really the wishes of the French nation at large of which I am only the interpreter in repeating the general desire of my Countrymen. The advantage I have over them to have lived in your Society renders still more lively my desire to see you in France and to give you new assurances of the Sentiments of veneration and respect, with which I have the honor to be Sir Your Excellency’s Most obedient and very humble servant,

le che. de la luzerne

